


110 HRES 1379 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1379
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Ms. Lee (for herself,
			 Mr. Cohen,
			 Mrs. Christensen, and
			 Mr. Rush) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Passport Month.
	
	
		Whereas through international travel, Americans can
			 individually play a major role towards improving foreign relations by building
			 bridges and making connections with citizens of other countries;
		Whereas interacting with the global community inspires
			 Americans to reflect on the diverse multi-cultural background that has defined
			 the United States as a great country of cooperation and progress;
		Whereas having a passport and traveling abroad creates
			 connections with the global community, supporting goodwill throughout the
			 world;
		Whereas having a passport and traveling abroad promotes
			 understanding and goodwill throughout the world, opening the doors to increased
			 peace, tolerance, and acceptance;
		Whereas having a passport and traveling abroad opens up a
			 preponderance of educational opportunities and experiences for Americans of all
			 ages;
		Whereas having a passport and traveling abroad enables
			 Americans to see first-hand the effect of the United States on the world,
			 including the tremendous amount of humanitarian aid given by the United States
			 through both public and private sectors;
		Whereas having a passport and traveling abroad reminds
			 Americans that they are members of a global family and gives them opportunities
			 to mend rifts around the world;
		Whereas fewer than 23 percent of Americans have passports,
			 thereby limiting their ability to travel outside the United States;
		Whereas the more Americans travel outside the United
			 States, the more they will experience opportunities to increase their
			 understanding of the world and the place of the United States in it;
		Whereas the creation and support of a National Passport
			 Month signals to Americans the important role they can play as ambassadors for
			 the United States by serving as agents of understanding, tolerance, and mutual
			 respect; and
		Whereas travel publishers along with travel editors from
			 the most prestigious media outlets in the United States, student travel
			 organizations, and book sellers have designated September as National
			 Passport Month to educate the public about the importance of having a
			 passport and the positive impact international travel has on individuals: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Passport Month; and
			(2)requests that the
			 President issue a proclamation calling on the Federal Government, States,
			 localities, schools, nonprofit organizations, businesses, other entities, and
			 the people of the United States to observe National Passport Month with
			 appropriate ceremonies, programs, and activities.
			
